Title: To Benjamin Franklin from David Hartley, 14 August 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
Golden Square Aug 14 1778
I writ to you as long ago as the 14th of the last month to tell you that the administration here had given their consent to the exchange of prisoners at Calais, and that they would agree to give any ship on your part a free passport from Brest to Calais, upon your sending me a similar assurance that any British ship going to Calais for the purpose of the Exchange should have free entrance without molestation, and free egress with the prisoners in Exchange. I have again received a confirmation of these assurances from the board of admiralty here, and we are now waiting for your answer, after the receipt of which the exchange will be forwarded with all expedition.
I had writ thus much to you by the last post, and then as you know that peace with America is allways uppermost in my thoughts, my pen ran on with some ideas and propositions to that end, which led me insensibly beyond the hour of the post. I see so little probability in my attempt in the present state of things that I confess I am quite disheartned, tho I cannot keep my thoughts from the subject, but I think it not worth while to trouble you with any further propositions at present. I am confident that the wishes of both nations are for peace, but the moment any proposition is reduced into shape or texture its virtue ceases, and instead of drawing parties together it excites jealous repulsions between them. If more successfull or more promising times should come, my thoughts will ever be upon the watch. These sentiments are suggested to my mind upon the report of the late negotiation between the Congress and the Commissioners. If I can judge of the disposition of the two nations I think that terms of safe and honorable mediation might be offered between them, but we must wait for the favorable moment. A premature anxiety repels instead of inviting its object. Peace will ever be my object. When the opportunity offers favorably then will be the time to strike. A man of feeling can not be indifferent at such a critical time especially when the parties seem nearer together than they think themselves. Jealousies and punctilios make the greatest difficulties. If instead of the distance of 3000 miles, the treaty were set on foot only at the distance of 300, and conducted with Confidence, a more fortunate end might be expected. I shall be glad to hear from you soon. Believe me ever Yours most affectionately
DH
To Dr Franklin
 
Notation: D.H. Augt. 14. 1778.
